DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-20 are presented for examination.  The Examiner notes claim 7 appears to have been inadvertently omitted, the Examiner recommends relisting the claim as “cancelled,” as well as, claims 8-20 and reintroducing the claims in the next sequential order.
This Office action Non-Final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a system which without reciting hardware specific structure, one of ordinary skill in the art may construe the claims as software, per se, the claims are not directed to a process, machine, manufacture, or composition of matter within the meaning of 35 U.S.C. 101; as such the claimed invention is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to 11, the claim limitation “a change detector to…sequencer to… sequencer iterator to…” and claim 12’s limitation “an event generator to…” (as being generic placeholders) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are modified by sufficient structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sommers discloses a method includes receiving configuration information for configuring a network testing scenario comprising an emulated switching environment, wherein the configuration information includes topology information defining the emulated switching environment; configuring, using the configuration information, the emulated switching environment including allocating, using a switch application-specific integrated circuit (ASIC) resource allocator, resources of at least one physical ASIC switch to multiple emulated switches; and configuring, using the configuration information, a test session for testing a system under test (SUT) using the emulated switching environment and a network visibility infrastructure for obtaining performance information associated with the test session.
Baker discloses a self-building hierarchically indexed multimedia database.  he database includes multiple branches categorizing industries. Each branch supports at least one node tree associated with at least one issuer entity and stores multimedia content associated with the at least one issuer entity. A first pattern is extracted from a first node tree supported by a first branch using a machine learning module trained based on the database. A second pattern is extracted from a second node tree supported by a second branch. The first node tree includes at least one node more than the second node tree. It is determined that the first pattern matches the second pattern using the machine learning module. The machine learning module is trained to compare two patterns extracted from the database. A new node corresponding to the at least one node is incorporated within the second node tree.
Daniels discloses receiving an indication to suspend a first event associated with a first resource indicator that is stored in a first data file associated with a first resource management software utilized by a first entity. A second indication to suspend the first event is determined to be provided by a second entity utilizing a second resource management software, the second indication to suspend the first event indicating a modification to both the first data file associated with a first resource management software and a second data file associated with the second resource management software. The first data file is reconciled by instructing the first resource management software to modify the first resource indicator in the first data file so as to correspond to a modification to a second resource indicator associated with the second data file.
Shenoy et al. discloses techniques for managing, with a network controller for a computer network, the configuration of network devices within the computer network using one or more message buses. In some examples, a controller includes processing circuitry coupled to memory. The processing circuitry is configured to generate data for implementing a configuration change for a network device and store, to a configuration database, the data for implementing the configuration change for the network device. The processing circuitry is further configured to add, to a message queue of a message bus executed by one or more or more computing devices separate from the controller, an indication of the configuration change for the network device to cause the network device to obtain, from the configuration database, the data for implementing the configuration change for the network device.
Wild et al. discloses switch configuration synchronization.  Specifically, a method is described comprising generating a first and a second set of unique identifiers for each row in each table of a first and second database, respectively. The first and second database may be configured to operate a first and second switch operating traffic on a network, respectively. The first switch and the second switch may be configured to operate traffic on the network. The method may also include creating a mapping between the first set of unique identifiers and the second set of unique identifiers and determining that a first row of the first database is marked to be synchronized, the first row corresponding to a first unique row ID. The method may also include retrieving, from a second row of the second database corresponding to a second unique row ID mapped to the first unique row ID and updating the second row.
Lee discloses automated data conversion and route tracking in distributed databases.  Specifically, a determination is made as to whether a data type associated with a received logical table definition associated with a database query within a distributed database system differs from a data type associated with a local logical table definition. A data conversion is performed on data retrieved from a locally-stored physical table referenced by the local logical table definition in response to determining that the data types differ. Local data conversion information is created identifying the data conversion performed on the retrieved data in response to performing the data conversion. At least one of the retrieved data and the converted data with the created local data conversion information is forwarded to at least one of a distributed database node and an application-level module.
Holenstein et al. (’721) discloses performing source-side merging of distributed transactions prior to replication, wherein a distributed transaction occurs at a plurality of nodes. A first node includes a database and an audit trail that stores database change events from the database of the first node. One or more other nodes each include a database and an audit trail that stores database change events from the database of the respective node. In use, a transaction is initiated which updates the database of the first node and the database at one or more of the other nodes. The database updates are captured in the audit trails of the respective nodes involved with the transaction. The first node receives and merges the database change events from the audit trails of each of the nodes involved in the transaction. The merged database change events are replicated via a replication engine only from the first node.
Duda discloses a  method for accessing operational information of a deployed network device through non-preprogrammed command line interface instructions. More specifically, a show command service is disclosed, which enables the procurement of additional configuration and/or state information on a network device through a coordination point.
Vobbilisetty et al. discloses a switch system. The switch includes one or more ports on the switch configured to transmit packets encapsulated based on a first protocol. The switch further includes a control mechanism. During operation, the control mechanism forms a logical switch based on a second protocol, receives an automatically assigned identifier for the logical switch without requiring manual configuration of the identifier, and joins a virtual cluster switch.
Ramamurthi discloses a method and system for optimizing replication in a distributed network is described. The instant invention allows for determining existing cluster topology of the network by one or more router(s) device(s) operating in the network, identifying and optimizing a data replication stream/service in use in network, by said router(s); determining a routing scheme based on the cluster topology by the router routing data packets though said network based on said routing scheme and applying predefined policy to a predefined set of router(s) corresponding to identified data replication stream by the router.
Guntaka et al. discloses identifier assignment to a new switch in a switch group.  The switch includes a switch group module, a persistent storage module, and an allocation module. The switch group module maintains a membership in a switch group. The switch group includes a plurality of switches and operates as a single switch. The persistent storage module stores configuration information associated with the switch group in a data structure in a local persistent storage. The allocation module determines that a second switch is in a default mode and obtains a switch identifier from the persistent storage based on a switch media access control (MAC) address of the second switch. The allocation module then constructs a control message, which is destined for the second switch and includes the switch identifier and a switch group identifier of the switch group.
Fong et al. discloses re-generating a configuration command of a network device. A method includes receiving a request to re-generate a configuration command previously issued to a network device, wherein the configuration command has one or more parameters; retrieving a template and a pattern associated with the configuration command, wherein the template represents a syntax for the configuration command, wherein the pattern represents a storage location for the configuration command; based on the pattern, retrieving from an object database all objects containing values for all the particular parameters from the storage location specified by the pattern; and creating a re-generated configuration command by substituting the values of the retrieved objects into the template.
Shafer et al. discloses configuration policies within a network device to generate configuration data. For example, a device, such as a router, may comprise memory to store operational configuration data and candidate configuration data. The device further includes a control unit to apply an implementation-specific configuration policy to alter changes to the candidate configuration data, and commit the altered candidate configuration data to the operational configuration data. In applying the implementation-specific configuration policy, the control unit may insert additional configuration data or replace portions of the candidate configuration data with additional configuration data. In this manner, the device may detect misconfiguration and make changes to the candidate configuration data, thereby performing proactive error correction.
Bell et al. discloses a central switch fabric timing subsystem and distributed switch fabric timing subsystems. Distributed switch fabric subsystems reduce the cost of a minimally configured network device by providing a network device with a distributed switch fabric. Such a network device locates a portion of the switch fabric functionality on each forwarding card allowing the minimal network device configuration to include less than the entire switch fabric functionality. The cost of the minimal configuration is, therefore, reduced allowing network service providers to more quickly recover the initial cost of the network device. As new services are requested, additional functionality, including both forwarding cards and universal port cards may be added to the network device to handle the new requests, and the fees for the new services may be applied to the cost of the additional functionality. Consequently, the cost of the network device more closely tracks the service fees received by network providers.
Holenstein et al. (‘027) discloses a database synchronization process, a block of data is read from a source database at the first node. A marker is assigned to the block of data, and the marker is then written to an audit trail at the first node. The marker is sent from the audit trail to a second node having a target database. The block of data is sent from the first node to the second node without passing the block of data through the audit trail. At the second node, the block of data is stored in the target database upon receipt at the second node of the block of data and the marker assigned to the block of data. This process is repeated for additional blocks of data in the source database, wherein a marker is assigned to each subsequent block of data. In this manner, some or all of the source database may be replicated to the target database without having to store or pass any data in the source database in or through the audit trail at the first node.
Woest discloses a networked system having a wide variety of applications and particularly applicable to facilities management systems has multiple levels of software in processing nodes. The levels include a "features" processing level which communicates requests for data to a software object level containing databases of processes and attributes and database managers. The database managers in the software object level operate to provide data to the high level features in the same format. The software object level communicates with a hardware object level which also contains databases and database managers to mask differences between operational hardware units. By categorizing operational units by type, additional units of a known type can be added with only low level hardware object database changes. Adding units of a new type is facilitated by software changes confined to the lower level hardware and software objects, avoiding software changes at high level features. Individual software objects are tailored for typical types of inputs and output devices encountered by facilities management systems. Universal drive circuitry also provides applicability to a broad range of devices. A non-configured node is connected to a configured network at a location defined by a subnet and a local address. The location information and a drop identifier are used as a network address for the non-configured node to transmit and receive messages. Routing information stored in the configured nodes allows non-configured node to communicate with other network nodes.
Allowable Subject Matter
Claims 1-6 and 8-20 would be allowed upon addressing the above issues.
The following is an examiner’s statement of reasons for allowance:
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified independent claims 1, 11 and 16.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 2-6, 8-10, 12-15 and 17-20 are allowed as they depend upon the allowable independent claims 1, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165